 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17                         THE UNITED STATES DISTRICT COURT FOR
18                         THE WESTERN DISTRICT OF WASHINGTON
19
20    LONE STAR TARGETED
21    ADVERTISING, LLC,                                  No. 2:19-CV-00154
22
23                           Plaintiff,                  STIPULATED MOTION AND ORDER TO
24                                                       EXTEND CERTAIN DEADLINES
25            v.
26
27    POINT-IT!, INC.
28
29                           Defendant.
30
31
32          The Parties, by and through their attorneys of record, hereby file this stipulated
33
34   motion seeking an extension of the deadline for Defendant to Answer the Complaint.
35
36          Plaintiff served Defendant with an amended complaint for patent infringement on
37
38   March 20, 2019 and the deadline was previously extended by thirty days to give Defendant
39
40   an opportunity to investigate Plaintiff’s claims. Plaintiff is currently negotiating a settlement
41
42   with a non-party that would include an agreement to dismiss this case. Although Plaintiff
43
44   and the non-party have made significant progress, additional time is required to finalize an
45
46
47



     STIPULATED MOTION AND ORDER TO
     EXTEND ANSWER DEADLINE
     (2:19-CV-0154) – 1
 1
 2   agreement. The Parties therefore seek an extension of three additional weeks to allow for
 3
 4   further negotiations.
 5
 6          The Parties therefore respectfully request that the Answer deadline be extended from
 7
 8   May 8, 2019 to May 29, 2019, in accordance with the proposed order submitted below.
 9
10    DATED this 7th day of May 2019.                  PETERSON BAKER PS
11
12
13                                                     By: /s/ Tyler C. Peterson
14                                                     Tyler C. Peterson, WSBA No. 39816
15                                                     PETERSON BAKER PS
16                                                     1220 Westlake Ave N. Suite D
17                                                     Seattle, WA 98109
18                                                     Ph: 206-257-3367
19                                                     Email: tyler@petersonbakerlaw.com
20
21                                                     Attorneys for Defendants
22
23                                                     By /s/ John A. Lee (with permission)
24                                                     John A. Lee, WSBA No. 35,550
25                                                     jlee@banishlaw.com
26                                                     Banie & Ishimoto LLP
27                                                     3705 Haven Ave., #137
28                                                     Menlo Park, CA 94025
29                                                     T: 650.241.2774
30                                                     F: 650.241.2770
31
32                                                     Attorney for Plaintiff
33                                                     Lone Star Targeted Advertising, LLC
34
35
36
37
38
39
40
41
42
43
44
45
46
47



     STIPULATED MOTION TO EXTEND
     ANSWER DEADLINE
     (2:19-CV-0154) – 2
 1
 2                                           ORDER
 3
 4          Based on the foregoing, IT IS SO ORDERED that Defendants have until May 29,
 5
 6   2019, to answer or otherwise respond to Plaintiff’s Amended Complaint.
 7
 8          DATED this 10th day of May 2019.
 9
10
11
12
13
14
15
16
                                                A
                                                RICARDO S. MARTINEZ
17                                              CHIEF UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47



     STIPULATED MOTION TO EXTEND
     ANSWER DEADLINE
     (2:19-CV-0154) – 3
